


110 HR 1242 IH: To authorize reference to the Winston Churchill Memorial

U.S. House of Representatives
2007-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1242
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2007
			Mr. Hulshof
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To authorize reference to the Winston Churchill Memorial
		  and Library in Fulton, Missouri, as the National Churchill
		  Museum.
	
	
		1.Short titleThe Act may be cited as the National
			 Churchill Museum Act of 2007.
		2.FindingsCongress finds the following:
			(1)The Winston Churchill Memorial and Library
			 in Fulton, Missouri, was built in honor of Sir Winston Churchill and to
			 commemorate the historic Sinews of Peace speech that he
			 delivered on the campus of Westminster College in 1946.
			(2)Construction on
			 the Winston Churchill Memorial and Library began in 1964, and the Memorial and
			 Library was dedicated and opened to the public in 1969.
			(3)Westminster
			 College, an institution of higher education that originally built the memorial,
			 is responsible for the finances, operations, and collections management of the
			 Winston Churchill Memorial and Library.
			(4)The Winston
			 Churchill Memorial and Library is the only museum in the Nation (or in North
			 America) that exists for the exclusive purpose of honoring the life and legacy
			 of Sir Winston Churchill and his impact on the world and the Nation.
			(5)Winston Churchill
			 was the son of an American mother and was especially proud of his American
			 heritage and was named an honorary American citizen in 1962 by President John
			 F. Kennedy.
			(6)In September 2005,
			 the Winston Churchill Memorial and Library was closed for significant
			 renovations that transformed it into a state-of-the-art museum.
			(7)The restored
			 Memorial and Library was reopened to the public on March 5, 2006, the 60th
			 Anniversary of Sir Winston Churchill’s Sinews of Peace
			 speech.
			(8)The new exhibits,
			 along with an expanded research library and archives, more fully utilize the
			 many thousands of historical objects, books, maps, posters, photographs,
			 diaries, letters, and reminiscences of World War I and World War II possessed
			 by the Memorial and Library, better honor the contributions of Sir Winston
			 Churchill in art and literature, and provide enhanced political
			 analysis.
			3.PurposesThe purposes of this Act are as
			 follows:
			(1)To authorize
			 reference to the Winston Churchill Memorial and Library, including its future
			 and expanded exhibits, collections, library, archives, and educational
			 programs, as the National Churchill Museum.
			(2)To
			 recognize the continuing collection, preservation, and interpretation of the
			 historical objects and other historical materials held by the Memorial and
			 Library that enhance the knowledge and understanding of Sir Winston Churchill
			 and his impact on our nation and the world.
			(3)To
			 promote the ongoing development and visibility of the Lessons of
			 Leadership educational outreach programs for teachers and students
			 throughout the Nation.
			(4)To encourage
			 understanding of World War I and World War II, of how those conflicts shaped
			 the Nation, other countries, and later world events, and of the sacrifices made
			 during the wars that helped preserve liberty, democracy, and other founding
			 principles for generations to come.
			4.Reference to
			 National Churchill MuseumThe
			 Winston Churchill Memorial and Library located in Fulton, Missouri, owned and
			 managed by Westminster College, is hereby authorized to refer to itself
			 generally as the National Churchill Museum.
		
